DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to suggest amending the independent claims (1, 17, 18 and 19) to include the limitations: 
determining whether a generator  has been trained based on the indication of whether the transformed set of words is grammatically correct is determined, wherein the trained generator  provides one or more grammar error correction suggestions via a user device;
and determining whether a discriminator has been trained based on the indication of whether the transformed set of words is grammatically correct is determined, wherein the trained discriminator provides one or more grammatically incorrect set of words.
The above recommendation will overcome the current rejection. 

Response to Amendment
Objection to Claim 4 has been withdrawn because the current amendment has removed the extra phrase “set or words”. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 and 18 have been considered but not Persuasive. 
Applicant argues that the cited reference fails to disclose determine using a neural network … a reconstructed reference set of words comprises a training set…
Applicant further argues that the cited references (Hackman and Krishnapura) fails to disclose a reconstructed reference set of words that is determined by a neural network because Hackman merely discloses employees create marked messages that are incorporated into the training corpus. In other words Hackman fails to teach or suggest a training corpus that is determined by a neural network not determined by employees as taught by Hackman, 
In reply examiner respectfully disagree because Hackman discloses determine, using the neural network, based on the set of words including a grammatical error and the reference set of words, a reconstructed reference set of words; (Section 0041- thus the transformed word embeddings reads on the reconstructed reference set of words; this is true because lines 5-8 of Hackman teaches the transformed word embeddings are words with similar meanings or categories and this interpretation is based on applicant’s specification section 0243, lines 11-16 and it is computed by a neural network technique called Word2Vec or GloVe see section 0042 of Hackman)
            wherein the reconstructed reference set of words comprises a training set including one or more grammatical errors determined from the reference set of words; (Section 0042, lines 1—10- thus Known technique such as Word2vec or GloVe are used to compute word embeddings from a training corpus, understand as explained above section 0034 teaches that a training corpus includes message marked or annotated as not meeting the quality level- thus grammatical errors, regarding the reference set of words Hackman clearly define in Section 0043 that “A word embedding may be created for each word in the vocabulary” and therefore the vocabulary reads on the reference set of words. 
Applicant further argues “a training set including one or more grammatical errors determined from the reference set of words”
In reply, Examiner respectfully disagree because in section 0036, Hackman discloses that the training corpus (collection of words) comprises both messages marked as below the quality level  (grammatical errors) and above the quality level (Section 0036  and Section 0040 also teaches the training corpus are from a fixed vocabulary of words and again one skilled in the art will know that the vocabulary reads on the reference set of words) 
In view of the above response amended claims 1, 17 and 18 and all claims depending therefrom are rejected over Hackman in view of Krishnapura. 
Regarding Claim 19, applicant argues that the cited reference fails to disclose “the neural network is trained in an unsupervised manner based on input sets of words including a training set including one or more grammatical errors determined by another neural network and a reference set of words”
In reply, Examiner respectfully disagree because Hackman teaches “the neural network is trained in an unsupervised manner based on input sets of words including a training set including one or more grammatical errors determined by another neural network and a reference set of words” (Section 0036, lines 1-4 “determining whether a message meets a desired quality level” reads on a neural network that is trained to determine if a message meets a desired quality level (grammatical error is determined) – if various models or classifiers implements this training and determination then another neural network trains the corpus whiles other neural network determines the grammatical errors, again the vocabulary reads on the reference set of words). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hackman (2019/0213601) in view of Krishnapura (20190251167).
            Claim 1, Hackman discloses a non-transitory computer-readable storage medium storing one or more programs for providing grammatical error correction,
 the one or more programs comprising instructions, (Section 0135 , lines 2-7- Machine that executes instructions to correct grammatical errors) which when executed by one or more processors of an electronic device, (Section 0136 lines 1 “Processor-911 and Computing Device 900 in fig. 9)  cause the electronic device to:
           receive a set of words including a grammatical error; (Section 0033, lines 1-2 “Second message” from the CSR-Customer service representative)
(regarding the set of words including a grammatical error, Section 0036 discusses a scenario where the message does not meet the quality level (when it includes grammatical error) 
(Section 0036, lines 4-5 “models or classifiers”) based on the set of words including a grammatical error and a reference set of words a transformed set of words; (Section 0034, modified second message is generated using a training corpus that includes messages that have been marked or annotated as meeting the quality level and messages that have been marked or annotated as not meeting the quality level) 
               determine, using the neural network, based on the set of words including a grammatical error and the reference set of words, a reconstructed reference set of words; (Section 0041- thus the transformed word embeddings reads on the reconstructed reference set of words; this is true because lines 5-8 says that they are words with similar meanings or categories and this interpretation is based on applicant’s specification section 0243, lines 11-16 and it is computed by a neural network technique called Word2Vec or GloVe see section 0042 of Hackman)
The secondary reference Krishnapura (2019/0251167) also discloses neural network determining a reconstructed reference set of words see Table 1:

    PNG
    media_image1.png
    339
    719
    media_image1.png
    Greyscale

Figure 1 The Multi-Dimension Vector is a representation of words that reads on the reconstructed reference set of word. .
            wherein the reconstructed reference set of words comprises a training set including one or more grammatical errors determined from the reference set of words; (Section 0042, lines 1—10- thus Known technique such as Word2vec or Glo Ve are used to compute word embeddings from a training corpus, understand as explained above section 0034 teaches that a training corpus includes message marked or annotated as not meeting the quality level- thus grammatical errors) 
determine, using the neural network, based on a comparison of the transformed set of words and the reconstructed reference set of words, (Section 0037, lines 12-15 “one to many relationship”  reads on the comparison since one word is compared to the other words in relationship) whether the transformed set of words is grammatically correct; (Section 0036, lines 1-4 techniques for determining whether a  modified message meets a desire or imposed quality level and one of the techniques is the one to many relationships as described above)
(This limitation is also address by Krishnapura (secondary reference) Section 0041-thus validating corrected context word vector associated with words extracted from a document)
 Hackman does not disclose provide an indication of whether the transformed set of words is grammatically correct to the Neural Network. 
Krishnapura discloses provide an indication (Section 0041 using “0” or “1” as an indicators)  whether the transformed set of words are grammatically correct. (Section 0034, context word vector is validated (check if it is grammatically correct) by using Convolution Neural Network)  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of indicating if modified words are grammatically correct. The motivation is that it builds confidence 
Claim 2, Hackman in view of Krishnapura  discloses wherein the set of words including a grammatical error includes at least one of a homophone error, an apostrophe error, (Krishnapura: Section 0029, lines 13-15 “Punctuation errors”) a subject verb error, and a tense error. (Hackman: Section 0016, lines 8-10 grammar error such as verb tenses or subject-verb agreement) 
Claim 3, Hackman in view of Krishnapura  discloses wherein the reference set of words comprises a version of the set of words including a grammatical error without any grammatical errors. (Hackman, Section 0036, lines 4-9- thus training corpus includes message that has been marked as meeting the quality level) 
Claim 4, Hackman in view of Krishnapura discloses wherein determining, based on the set of words including a grammatical error and a reference set of words, a reconstructed reference set of words (Section 0037, lines 12-14 as explained in claim 1) further comprises:
aggregating contextual data of each word of the reference set of words; (Hackman: Section 0037, lines 10-17- parallel message of the input message with the corpus messages in one to many relationship reads on the aggregation of the contextual data). 
obtaining a plurality of interim vectors based on the results of the aggregating of the contextual data of each word of the reference set of words; (Hackman: Section 0041, lines 1-5- thus words of the message is transformed into word embedding’s which is a vectors representing words in the corpus) 
 a plurality of vectors (Hackman: Section 0042, lines 1-6 “One hot vectors”) representing the reconstructed reference set of words; (Krishnapura: Section 0027, lines 1-4 “corrected context word vector”)  and generating the reconstructed reference set of words based on the plurality of vectors representing the reconstructed reference set of words. (Hackman: Section 0043, Lines 1-3- thus based on the word embedding a vector is generated for each word within the vocabulary understand the reconstructed reference set of words are part of the vocabulary in the training corpus)
Claim 5, Hackman in view of Krishnapura discloses wherein aggregating contextual data of each word of the reference set of words further comprises: 
determining, for a current word of the reference set of words, an interim vector representing the preceding context of the current word; (Hackman: Section 0050, lines 4-9 the adjacent character (preceding) are considered when generating the feature vector (interim vector)) and (Krishnapura: Section 0026, line 9 Preceding words within the line of words) 
determining, for the current word of the reference set of words, an interim vector representing the following context of the current word; (Hackman: Section 0050, lines 4-9 the adjacent character (following context) are considered when generating the feature vector (interim vector))
Krishnapura addresses the same issue in Section 0039, lines 1-5 “multi-dimensional vector associated with succeeding and preceding words”. 
(Hackman Section 0041, lines 5-8- thus vectors are used to generate categories based on similar meaning of the words in the corpus) and 
aggregating the interim vectors representing the following context for each word of the reference set of words. (Hackman Section 0041, lines 5-8- thus vector are used to generate categories based on similar meanings of the words in the corpus)

            Claim 6, Hackman in view of Krishnapura discloses wherein generating based on the plurality of interim vectors, a plurality of vectors representing the reconstructed reference set of words (Hackman Section 0060, lines 1-5 “character embedding’s, word embedding’s or word-character embedding reads on the plurality of embedding’s)  further comprises generating using a recurrent neural network layer, (Hackman Section 0060, lines 1-3 “recurrent neural network”)  a plurality of second interim vectors based on the plurality of interim vectors; aggregating the plurality of second interim vectors; (Hackman: Section 0049, lines 4-7- thus similar word embedding are concatenated together)  and generating, based on the results of the aggregating of the plurality of second interim vectors the plurality of vectors representing the reconstructed reference set of words. (Hackman Section 0060, lines 3-7- using the word embedding’s (plurality of vectors) by the recurrent neural network to make a classification decision reads on using the word embedding’s (plurality of vectors) to make classification decisions) 
Section 0039, lines 1-5 “Preceding words”) discloses wherein the contextual data comprises words preceding a current word of the reference set of words and following the current word of the reference set of words. (Hackman; Section 0051, relationships between adjacent characters or character that are close to each other are considered when contextual data of the message is generated) 
Claim 8, Hackman in view of Krishnapura discloses wherein generating the reconstructed reference set of words based on the plurality of vectors representing the reconstructed reference set of words (Hackman: Section 0037- generating pairs of message from the training corpus) further comprises:
generating a first word of the reconstructed reference set of words based on a first vector the plurality of vectors representing the reconstructed reference set of words; (Hackman: Section 0041, lines 8-10 word embedding’s (plurality of vector) for words that have similar meaning are generated) 
(Krishnapura: Section 0027 Corrected Context word vectors)
generating a second word of the reconstructed reference set of words based on a second vector of the plurality of vectors representing the reconstructed reference set of words; (Hackman: Section 0041, lines 10-12 generates word embedding’s (plurality of vector) for words that are related)
and combining the first word and the second word to create the reconstructed reference set of words. (Hackman: Section 0049, lines 4-7- thus similar word embedding (Plurality of vectors) are concatenated together)  
(Hackman: Section 0112, lines 3 an adversarial discriminator) and wherein determining, based on a comparison of the transformed set of words (Hackman: Section 0037, lines 12-15 “one to many relationship”  reads on the comparison) and the reconstructed reference set of words, whether the transformed set of words is grammatically correct, is performed by a discriminator of the generative adversarial network. (Hackman: Section 0112, Adversarial discriminator may be trained to process the message encoding of the suitable message and output second value such as 1 to show that the message is grammatically correct). 
Claim 10, Hackman in view of Krishnapura discloses wherein determining, based on a comparison of the transformed set of words and the reconstructed reference set of words, (Hackman: Section 0072, lines 1-3 modified message)  whether the transformed set of words is grammatically correct further comprises:
determining a first probability distribution associated with the transformed set of words; determining a second probability distribution associated with the reconstructed reference set of words; (Hackman: Section 0072, lines 4-11 Probability indicating the most appropriate words as the first word of the modified message) 
determining, based on the first probability distribution and the second probability 
distribution whether the transformed set of words is substantially similar to the reconstructed reference set of words. (Hackman: Section 0072, lines 9-15- thus the highest scoring words or words having a score above a threshold is considered substantially similar and those similar words reads on the reconstructed references set of words) 
Claim 11, Hackman in view of Krishnapura discloses the one or more programs further comprising instructions, which when executed by one or more processors of an electronic device, (Hackman: Section 0131, Computing device 900 shown in Fig. 9)  cause the electronic device to in accordance with an indication that the transformed set of words is grammatically correct, (Hackman: Section 0034 where the second message is modified to meet the company’s quality level) provide the transformed set of words as an output.(Hackman Section 0091, Thus the modified second message is transmitted to the customer) 
Claim 12, Hackman in view of Krishnapura discloses the one or more programs further comprising instructions, which when executed by one or more processors of an electronic device, (Hackman: Section 0131, Computing device 900 shown in Fig. 9) cause the electronic device to in accordance with an indication that the transformed set of words is not grammatically correct: (Hackman: Section 0112, lines 11-14- thus second value 0 indicates that the message is not suitable (contains grammatical errors)) 
generate, using the neural network based on the set of words including a grammatical error (Hackman: Section 0107 neural network 710 process unsuitable message) and the reference set of words, a second transformed set of words; (Hackman: section 0105 thus it is based on input vector which represent the input message) determine, based on the set of words including a grammatical error and the reference set of words, a second reconstructed reference set of words; (Hackman, Section 0041, lines 5-10- Thus word embeddings of words for “cat” and “cats” might be close and this means the word embeddings for “cat” and “cats” reads on the first and second reconstructed reference set of words respectfully) 
determine based on a comparison of the second transformed set of words and the second reconstructed reference set of words, whether the second transformed set of words is grammatically correct; (Hackman: Section 0037, lines 12-15 “one to many relationship”  reads on the comparison)
(Krishnapura also addresses this limitation in Section 0041, lines 12-16 “This comparison and check helps in determining whether the corrected context word vector is correct or incorrect”)
and provide an indication of whether the second transformed set of words is grammatically correct to the neural network. (Hackman: Section 0112, lines 11-14- thus second value 0 indicates that the message is not suitable (contains grammatical errors) and (Krishnapura also discloses in Section 0034, context word vector is validated (check if it is grammatically correct) by using Convolution Neural Network)  
Claim 13, Hackman in view of Krishnapura discloses the one or more programs further comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device (Hackman: Section 0131, Computing device 900 shown in Fig. 9)  to determine based on the indication of whether the transformed set of words is grammatically correct, (Hackman: Section 0112, Adversarial discriminator generate a value “0” to show that the message is unsuitable)  whether the generator has been trained, wherein the trained generator (Hackman, Section 0128, lines 6-8 “One or more words may be selected as candidates for the modified message”) 
Claim 14, Hackman in view of Krishnapura discloses  the one or more programs further comprising instructions, which when executed by one or more processors of an electronic device, (Hackman: Section 0131, Computing device 900 shown in Fig. 9) cause the electronic device to determine based on the indication of whether the transformed set of words is grammatically correct, (Hackman: Section 0112, Adversarial discriminator generate a value “0” to show that the message is unsuitable)  whether the discriminator has been trained wherein the trained discriminator provides one or more grammatically incorrect sets of words. (Hackman: Section 0112, lines 5-11- “discriminator may be trained to process the unsuitable message” this means when the value of the output message is zero then the discriminator is trained to make the correction) 
Claim 15, Hackman in view of Krishnapura discloses wherein the output transformed set of words is one of a plurality of output transformed sets of words. (Hackman, Section 0128, lines 6-8 “One or more words may be selected as candidates for the modified message” – thus one of the plurality is selected) 

Claim 16, Hackman in view of Krishnapura discloses the one or more programs further comprising instructions, which when executed by one or more processors of an electronic device, (Hackman: Section 0131, Computing device 900 shown in Fig. 9) cause the electronic device to train a neural network with the plurality of output (Hackman: Section 0105, lines 1-5 “training parameters of encoding neural network)  receive an input set of words including at least one grammatical error and determine with the trained neural network, one or more grammar error correction suggestions for the input set of words. (Hackman, Section 0128, lines 6-8 “One or more words may be selected as candidates for the modified message” Understand in line 1-3 in Section the implementation the decoding is executed by decoding neural network) 

Claim 17, Hackman discloses an electronic device, comprising one or more processors; (Section 0136, line 1 Processor-911 and Computing Device 900 in fig. 9)  memory; and one or more programs stored in memory, (Memory 910 in Fig. 9) the one or more programs (Section 0139, lines 9-11”programs executed by the client shown in fig. 9)  
 including instructions for receiving a grammatically incorrect set of words (Section 0033, lines 1-2 “Second message” from the CSR-Customer service representative)
(regarding the set of words including a grammatical error, Section 0034 discusses a scenario where the message does not meet the quality level (when it includes grammatical error) 
generating, using a neural network (Section 0036, lines 4-5 “models or classifiers”) based on the grammatically incorrect set of words and a reference set of words, (Section 0036, lines 4-6- messages marked as meeting the quality level using in training corpus) a transformed set of words; (Section 0034, “modified second message”) 
determining, using the neural network, based on the transformed set of words, a
reconstructed reference set of words, (Section 0041- thus the transformed word embeddings reads on the reconstructed reference set of words; this is true because lines 5-8 says that they are words with similar meanings or categories and this interpretation is based on applicant’s specification section 0243, lines 11-16 and it is computed by a neural network technique called Word2Vec or GloVe see section 0042 of Hackman)
The secondary reference Krishnapura (2019/0251167) also discloses neural network determining a reconstructed reference set of words see Table 1:

    PNG
    media_image1.png
    339
    719
    media_image1.png
    Greyscale

Figure 2 The Multi-Dimension Vector representation of words reads on the reconstructed reference set of words.

wherein the reconstructed reference set of words comprises a training set including one or more grammatical errors determined from the reference set of words: (Section 0042, lines 1—10- thus Known technique such as Word2vec or Glo Ve are used to compute word embeddings from a training corpus, understand as explained above section 0034 teaches that a training corpus includes message marked or annotated as not meeting the quality level- thus grammatical errors) 

determining, using the neural network, based on a comparison of the transformed set of words and the reconstructed reference set of words, (Section 0037, lines 12-14- thus the multiple unsuitable messages corresponding to a single suitable message reads on the reconstructed reference set of words, understand the multiple messages are determined based on the relationships between messages sent by CSR and the modified version of the second message)
whether the transformed set of words is grammatically correct; (Section 0036, lines 1-4 techniques for determining whether a  modified message meets a desire or imposed quality level and one of the techniques is the one to many relationships as described above)
(This limitation is also address by Krishnapura (secondary reference) Section 0041)
Hackman does not disclose providing an indication of whether the transformed set of words is grammatically correct to the Neural Network. 
Krishnapura discloses provide an indication (Section 0041 using “0” or “1” as an indicators)  whether the transformed set of words are grammatically correct. (Section 0034, context word vector is validated (check if it is grammatically correct) by using Convolution Neural Network)  

Claim 18, Hackman discloses a method for providing grammatical error correction comprising at one or more electronic devices with one or more processors and memory (Section 0136 lines 1 Processor-911 and Computing Device 900 in fig. 9) receiving a set of words including a grammatical error; (Section 0033, lines 1-2 “Second message” from the CSR-Customer service representative)
(regarding the set of words including a grammatical error, Section 0034 discusses a scenario where the message does not meet the quality level (when it includes grammatical error) generating, using a neural network  (Section 0036, lines 4-5 “models or classifiers”) based on the set of words including a grammatical error and a reference set of words, (Section 0036, lines 4-6- messages marked as meeting the quality level using in training corpus) a transformed set of words; (Section 0034, “modified second message”) 
              determining, using the neural network, based on the set of words including a grammatical error and the reference set of words, a reconstructed reference set of words, (Section 0041- thus the transformed word embeddings reads on the reconstructed reference set of words; this is true because lines 5-8 says that they are words with similar meanings or categories and this interpretation is based on applicant’s specification section 0243, lines 11-16 and it is computed by a neural network technique called Word2Vec or GloVe see section 0042 of Hackman)
The secondary reference Krishnapura (2019/0251167) also discloses neural network determining a reconstructed reference set of words see Table 1:

    PNG
    media_image1.png
    339
    719
    media_image1.png
    Greyscale
 Figure 3 The Multi-Dimension Vector representation of words reads on the reconstructed reference set of words
wherein the reconstructed reference set of words comprises a training set including one or more grammatical errors determined from the reference set of words;
(Section 0042, lines 1—10- thus Known technique such as Word2vec or Glo Ve are used to compute word embeddings from a training corpus, understand as explained above section 0034 teaches that a training corpus includes message marked or annotated as not meeting the quality level- thus grammatical errors) 
determining, based on the set of words including a grammatical error and the reference set of words, a reconstructed reference set of words; (Section 0037, lines 12-14- thus the multiple unsuitable messages corresponding to a single suitable message reads on the reconstructed reference set of words, understand the multiple messages are determined based on the relationships between messages sent by CSR and the modified version of the second message)
determining, based on a comparison of the transformed set of words and the 
(Section 0037, lines 12-15 “one to many relationship”  reads on the comparison) whether the transformed set of words is grammatically correct; (Section 0036, lines 1-4 techniques for determining whether a  modified message meets a desire or imposed quality level and one of the techniques is the one to many relationships as described above)
(This limitation is also address by Krishnapura (secondary reference) Section 0041)
Hackman does not disclose providing an indication of whether the transformed set of words is grammatically correct to the Neural Network. 
Krishnapura discloses provide an indication (Section 0041 using “0” or “1” as an indicators)  whether the transformed set of words are grammatically correct. (Section 0034, context word vector is validated (check if it is grammatically correct) by using Convolution Neural Network)  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of indicating if modified words are grammatically correct. The motivation is that it builds confidence and trust for the system since majority of the outputted words with be grammatically correct. 
Claim 19, Hackman discloses a non-transitory computer-readable storage medium storing one or more programs for providing grammatical error correction, (Section 0135, lines 23-27 multiple programs executed by processor) the one or more programs comprising instructions, which when executed by one or more processors (Processor 911) of an electronic device, (Fig. 9)  cause the electronic (Section 0033, lines 1-2 “Second message” from the CSR-Customer service representative)
the input set of words; (Section 0132, lines 5-6- thus the input text is entered)
determine, using a neural network, (Section 0036, lines 4-5 “models or classifiers”)  whether the input set of words includes at least one
grammatical error, (regarding the set of words including a grammatical error, Section 0034 discusses a scenario where the message does not meet the quality level (when it includes grammatical error) 
 wherein the neural network is trained in an unsupervised manner (Section 0102 “Generative Unsupervised Techniques) based on input sets of words including grammatical errors and a reference set of words; (Section 0036, lines 4-6- messages marked as meeting the quality level using in training corpus)  and in accordance with a determination that the user input includes at least one grammatical error, (Section 0036, lines 1-4 techniques for determining whether a  modified message meets a desire or imposed quality level and one of the techniques is the one to many relationships as described above)
 correct the displayed input set of words. (Section 0034 when the second message is modified to meet the company’s quality level means the set of words are corrected). 
Hackman does not disclose clearly where the inputted text is displayed.  
Krishnapura discloses in section 0023 lines 8-10 that the display 114 may be used to display result of correcting the content extracted from a document. 


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tommy (20180225274) discloses Systems and methods for assessing quality of input text using recurrent neural networks is disclosed. The system obtains input text from user and performs a comparison of each word from input text with words from dictionary ( or trained data) to determine a closest recommended word for each word in the input text. (Abstract lines 1-5) 
Challa (10978056) discloses a method includes receiving a user input from a client system associated with a user, generating a plurality of candidate responses by a natural-language gen­eration module in response to the user input, determining a quality-indication by a filtering module for each candidate response of the plurality of candidate responses based on one or more classification models and one or more classi­fication rules, wherein the classification models and classi­fication rules are based on one or more acceptance-criteria, selecting one or more candidate responses from the plurality of candidate responses based on their respective quality indications, ranking the selected candidate responses based on one or more ranking-criteria, and .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        03/04/2022